Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-24 have been canceled; and Claims 25, 26, 29-33, 36-40, and 42-44 are currently pending and are presented for examination on the merits.

Claim objection
Claim 39 is objected to for use of the phrase “One or more  . . . media,” which is confusing.  Please change to “A . . . medium,” or “A plurality of . . . media” as it is appreciated that medium, or similar.

Double Patenting
***Applicant’s notation regarding filing a Terminal disclaimer at a later point in prosecution is acknowledged. ***
Claim 25, 26, 29-33, 36-40, and 42-44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,521,791.  Although the claims at issue are not identical, they are not patentably distinct from each other because the broader instant claims recite the same limitations contained in the narrower claims of the parent application. As such, the instant claims are obvious in light of the parent claims.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In reLongi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(1)(1) - 706.02(1)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA / 26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer towww.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 25, 26, 29-33, 36-40, and 42-44 are rejected under 35 U.S.C. § 101, because they recite non-patentable subject matter, under the 2019 PEG, October update.  The claimed invention is directed to a judicial exception (e.g., an abstract idea, etc.) without practical application or significantly more.    
More particularly, when considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas.  See, generally Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. __ (2014) (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc.,132 S. Ct. 1289, 1294, 1297-98 (2012)); Federal Register notice titled 2014 Interim Guidance on Patent Subject Matter Eligibility (79 FR 74618), which is found at: http:// www. gpo.gov/fdsys/pkg/FR-2014-12-16/pdf/2014-29414.pdf; 2015 Update to the Interim Guidance; the 2019 Revised Patent Subject Matter Eligibility Guidance, Fed. Reg., Vol. 84, No. 4, January 7, 2019; and associated Office memoranda.
Under the 2019 PEG, step 2a-prong 1, Claims 25, 26, 29-33, 36-40, and 42-44 are directed to a process, device, and product, which recite a fundamental economic principle, and therefore method of organizing human activity under the 2019 PEG.  More particularly, the entirety of the method steps in the claims recite inventions directed to authorizing a rejected transaction based on a shifted allocation of liability stemming therefrom (e.g., co-sign, underwriting, etc.), and conducting a subsequent transaction (at a POS) accordingly.  For example, it has long been a commercial practice to authorize a payment transaction (where one has been previously rejected) based on liability shifting indication in the form of a co-signor.  Co-signing, communicating liability acceptance for a default-liable party, receiving a transaction authorization request having a shifted liability indicator (co-signature block), recognizing . . . updated by including the cosigner’s signature, and prior to, often, receiving a rejection and slating a reason therefore, etc.  That is to say, it has long been a commercial practice to authorize a payment transaction based on a shift of liability acceptance.  With respect to the present amendment, shifting liability to the merchant or seller has also been performed under (seller or owner financing, and with respect to chargebacks on certain transactions (a chargeback is an agreement (as prior indicated) to shift liability from the default party (i.e., consumer) and to the merchant in certain situations (e.g., the product is defective)).  As such, the amended claims continue to encompass an abstract idea under Alice.  
Under step 2a-prong 2, the claims fail to recite a practical application of the exception, because the extraneous limitations (e.g., a computing device, a processor, a memory, a POS system, etc.) merely add insignificant extra-solution activity to the judicial exception (MPEP 2106.05(g), and/or generally link the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05(h).  Moreover, the claims generally instruct an artisan to apply it (the method) across generic computing technology (any generic computer can be a POS).  More particularly, the claims fail to recite an improvement to the functioning of a computer or technology (under MPEP § 2106.05(a)), the use of a particular or specialized machine (under § 2106.05(b)), effect a transformation or reduction of a particular article (§ 2106.05(c)), or apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment (§ 2106.05(e)).  Storing rules for shifting liability (e.g., with respect to chargebacks) fails to effect a practical application, because such rules are stored in executable form so as to be electronically activated when triggered. Simply storing rules in a database fails to teach an innovative concept.  Moreover, specifically reciting a shift to the merchant does not present an innovative concept, because this is also pre-existing (e.g., owner/seller financing, chargebacks, etc.).  Lastly it is appreciated that rejecting a party, and then shifting liability through co-signing, etc. could long be considered separate stages of the same transaction.
Under part 2b, the extraneous limitations taken individually, and as a whole, do not amount to significantly more than the abstract idea itself.  This is because no one claim effects an improvement to another technology or technical field, an improvement to the functioning of a computer itself, or move beyond a general link of the use of the abstract idea to a particular technological environment.  For example, as for cosigning it has long been a practice to provide a field for shifting liability (e.g., from a single individual to an entity of plural individuals who are joint and severally liable).   See e.g, https://aoausa.com/forms_member/120_Co-Signer_Agreement.pdf    Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually.  Under Alice, merely applying or executing the abstract idea on one or more generic computer system (e.g., a computer system comprising a generic database; a generic element (NIC) for providing website access, etc.; a generic element for receiving user input; and a generic display on the computer, in any of their forms) to carry out the abstract idea more efficiently fails to cure patent ineligibility.  See, e.g., Content Extraction, 776 F.3d at 1347 (claims reciting a “scanner” are nevertheless directed to an abstract idea); Mortg. Grader, Inc. v. First Choice Loan Serv. Inc., 811 F.3d 1314, 1324–25 (Fed. Cir. 2016) (claims reciting an “interface,” “network,” and a “database” are nevertheless directed to an abstract idea).  
Courts have recognized the following computer functions to be well‐understood, routine, and conventional functions when they are claimed in a merely generic manner: performing repetitive calculations, receiving, processing, and storing data, electronically scanning or extracting data from a physical document, electronic recordkeeping, automating mental tasks, and receiving or transmitting data over a network, e.g., using the Internet to gather data.  MPEP 2106.05(d)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 25-27, 29-34, 36-40, and 42-44 are rejected under 35 U.S.C. § 103 as being unpatentable over US 2014/0164254 to Dimmick, in view of the admitted prior art (APA), and further in view of US 2017/0103399 to Napsky.
With respect to Claims 25, 32, and 39, Dimmick teaches a computing device (FIGS. 1-3), at least one non-transitory computer-readable storage media (¶ [0122]) having instructions for performing a computer-based method for communicating liability acceptance for payment card transactions ([0006]), the method using a computer device including a processor and a memory (FIG. 3), said method comprising: 
in response to transmitting a first authorization request message to an issuer computing device, receiving, by the processor from the issuer computing device, a first authorization response message associated with a payment card transaction, the first authorization response message declining the payment card transaction based on the default-liable party, the payment card transaction being covered by default liability rules; ([0045], personal identifier)
receiving, by the processor from a point-of-sale (POS) (FIG. 1) computing device associated with the payment card transaction, a second authorization request message associated with the payment card transaction, the second authorization request message including a shifted-liability acceptance indicator data field populated with a party identifier identifying a liability-assuming party that assumes liability for the payment card transaction and overrides the default liability rules; ([0024];[0084-87];[0196]; FIGS. 5-9)
transmitting, by the processor to the issuer computing device, the second authorization request message including the shifted-liability acceptance indicator data field, wherein the shifted-liability acceptance indicator data field acknowledges the overriding of the default liability rules; ([0024]; FIGS. 5-9) and
authorizing, by the processor after receiving approval of the second authorization request message from the issuer computing device, the payment card transaction based at least in part on the shifted-liability acceptance indicator data field. ([0024]; FIGS. 5-9)
Dimmick fails to teach receipt of a declination at the POS, however, the APA teaches this as a prerequisite during the conventional payment card transaction discussed at ¶¶ [0002-03];[0016].  How would the merchant know that the card is declined, if it didn’t receive notice of the declination at the POS?   
Dimmick fails to expressly teach storing, in a database, i) default liability rules that list a plurality of stages of an authorization process and, for each of the stages, a respective default-liable party, and ii) liability acceptance rules that enable an override of the default liability rules in response to specified content of a shifted-liability acceptance indicator data field in an authorization request message, and in response to receiving the party identifier as the content of the shifted-liability acceptance indicator data field, overriding the default liability rules with the liability acceptance rules by designating the merchant as liable at the stage.  Napsky, however, teaches stages of a chargeback transaction ([0007]), a database comprising chargeback data, which would teach default and override liability rules to the merchant for specified transactions (e.g., rules).  ([0039];[0044-46];[0094-95], database)  Moreover, Napsky teaches wherein the liability assuming party is the Merchant. (See, “chargebacks” [0007] and throughout) and a primary account number is considered ([0162], credit card number).  Napsky discusses a need for a technical system that more easily initiate chargebacks with merchants. [0007] it would have been obvious to one of ordinary skill in the art to modify Dimmick to include database storage of chargeback rules and data so as to better initiate chargebacks with merchants.

With respect to Claim 26, 33 and 40, Dimmick teaches receiving an authorization request from a POS. ([0023];[0072])
With respect to Claim 28, 35, and 41, Dimmick teaches communicating transaction decline to the POS. ([0023];[0072])
With respect to Claim 29, 36, and 42, Dimmick teaches analyzing, by the processor, the second authorization request message including identifying the shifted-liability acceptance indicator data field; and identifying, by the processor, shifted-liability acceptance indicator data field within the second authorization request message. ([0024]; FIGS. 5-9)
With respect to Claim 30, 37, and 43, Dimmick teaches retrieving and storing, in the memory, a record of the party's liability for the payment card transaction. ¶ [0107]
With respect to Claim 31, 38, and 44, Dimmick teaches further comprising: receiving an initial transaction authorization request message (¶ [0027]) for the payment card transaction; rejecting the initial transaction authorization request message based on a rejection condition and providing the rejection condition in an initial response message prior to receiving the transaction authorization request message. (¶ [0033], authorization may be “denied” inherently teaches denial based on a rejection condition, and contemplates having to send a second message where the first is denied).

Response to Remarks
Applicant’s remarks submitted on 2/11/2022 have been considered, but are not persuasive where objections/rejections are maintained.  The amendment adds limitations directed towards storing the default liability and shifting rules in a database, and restricting the shifting of liability to the merchant.  The double patenting rejection is maintained because although the instant claims differ from the parent claims, they would still be obvious in light of same: storing information in a database fails to offer patentably distinct invention and restricting the shifted liability party to a particular person or entity also fails to offer patentably distinct invention.  The § 101 rejection is maintained because although both of these added limitations are extraneous they fail to offer an innovative concept, or significantly more: shifting liability to the merchant has long been performed through chargebacks (and similar), under certain transactions; arguably a chargeback is a separate stage of the same transaction.  The § 103 rejection is overcome because the added limitations are not taught by Dimmick or the APA; however, Napsky has been added under a new combination, to teach the added limitations.  It is suggested that the specification be reviewed to add an innovative concept to the claims that is extraneous to the abstract idea(s) identified.  
As previously provided, the step of communicating an initial declination description to a POS fails to present an innovative concept, as presenting a description of a declination at a POS is a long-standing commercial practice. (See, prior art references of record, US 6,957,770, and taking Official notice).  The data field for indicating the liability shift (i.e., a selectable liability override function) was already recited in the claim, and again, is equivalent to the blank line or space where a co-signor signs their name.    
	Under § 101, the claims continue to recite a mechanism for shifting liability during a transaction, which is a long standing commercial practice and therefore method of organizing human activity under the 2019 PEG, October update.  Merely, applying a long standing commercial practice in a new environment fails to cure patent eligibility.  Applicant’s argument that the instant invention improves the technology of payment card transaction systems is acknowledged, but is not persuasive by itself, as this would defeat § 101 ineligibility wherever manual steps are automated and added to the functioning of a computer.  Liability shifting agreements have been used in a lending environment.  The lender is equivalent to the issuer in the present case, who decides to accept the transaction where a shift in liability is indicated.   Merely, applying a known mechanism to a new environment fails to cure patent ineligibility.  Moreover, the improvement here is not to technology, but rather to the process of conducting the transaction.  Applicant’s arguments regarding Berkheimer are not persuasive. A novel ordered combination of conventional parts is not recited by the present invention. It was not argued that the limitations are “well-known, routine, and conventional,” except for the last paragraph of the rejection (which is taken from the MPEP).  Liability shifting, e.g,. co-signing was deemed a fundamental economic principle and therefore abstract idea, under Alice Corporation.  Nevertheless, it is appreciated that judicial notice is applicable regarding co-signing being “well-known, routine, and conventional.”  Moreover, a form, dated June 2015, providing a field for indicator a liability shift in a transaction (Lease) is further attached as an example.  See, also, the prior art references of record discussing co-signing and assignment.
	As per § 102, Applicant’s arguments limited to the teachings of Dimmick are moot in that Napsky has been added to the combination, as a result of the instant amendments.  The claim limitations have been afforded their broadest reasonable interpretation, and Applicant to that end has not acted as its own lexicographer.  Dimmick would teach one of ordinary skill in the art each and every limitation recited in the claims.  Although Dimmick does not disclose the limitations verbatim, one of ordinary skill in the art, armed with the state of the art and Admited prior art would have been taught the invention.  It is inherent that declination of payment card transactions are communicated back to the merchant; otherwise how would the merchant, and more specifically, the checker, know that the card has been declined.  Please note that the applied reference(s) need not use the same terminology, or disclose the limitation verbatim, and also that the entirety of a prior art reference is to be applied to the respective claim(s), such that the pinpoint citations above are exemplary and provided for Applicant’s benefit; other locations within the applied reference(s) may further support the rejection.  MPEP 2141.02(VI).   

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J JACOB whose telephone number is (571)270-3082.  The examiner can normally be reached on M-F 8:00-5:00, alternating Fri. off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 5712728105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM J JACOB/Examiner, Art Unit 3696